Name: Commission Regulation (EEC) No 250/93 of 4 February 1993 derogating, for the 1993/94 marketing year, from Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables as regards the time limit for the conclusion of preliminary contracts
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 No L 28/46 Official Journal of the European Communities 5. 2. 93 COMMISSION REGULATION (EEC) No 250/93 of 4 February 1993 derogating, for the 1993/94 marketing year, from Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables as regards die time limit for the conclusion of preliminary contracts Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veg ­ etables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 3 (4) thereof, Whereas Article 5 of Commission Regulation (EEC) No 1558/91 (3), as last amended by Regulation (EEC) No 2008/92 (4), provides, in respect of tomatoes, for a preliminary contract between the producer and the processor, to be concluded by 16 February at the latest ; whereas, given that a Commission proposal to introduce a limit on the granting of production aid for products processed from tomatoes as from the 1993/94 marketing year is currently before the Council, it is appropriate to await the Council's decision and to defer, therefore, by one month and a half, in respect of the marketing year in question, the time limits for the conclusion of prelimi ­ nary contracts between producers and processors and for forwarding them to the national organization concerned ; HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 5 ( 1 ) and (2) of Regulation (EEC) No 1558/91 , for the 1993/94 marketing year, the time limits set shall be 31 March 1993 for the conclusion of preliminary contracts and 10 April 1993 for the forward ­ ing of copies of such preliminary contracts to the or ­ ganization concerned. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 1993. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . 0 OJ No L 166, 20. 6. 1992, p. 5. 0 OJ No L 144, 8. 6. 1991 , p. 31 . 0 OJ No L 203, 21 . 7. 1992, p. 9.